Titone, J., concurs as to the reversal of the judgment but otherwise dissents and votes to dismiss the indictment, with the following memorandum:
In my opinion the action of the prosecutor at the first trial in triggering a mistrial by asking the defendant’s mother improper questions should have barred the instant retrial. The defendant was charged with burglarizing a home in Katonah, Westchester County, with two others and stealing certain items of silverware and jewelry, worth a substantial amount of money. Before commencement of the first trial, evidence was adduced at a Sandoval hearing that some years earlier the defendant had pleaded guilty to the crime of attempted possession of a controlled substance (marihuana) in the fourth degree. The trial court, in its ruling prohibiting the People from using either the drug conviction or the underlying facts of the crime, stated, inter alia: "All references to drugs of any kind, including * * * possessing * * * that is all out.” After the People presented three witnesses on its direct case, the defense began its case by calling the defendant’s mother, Joan Conlon. In her direct testimony, encompassed in just six pages of the trial transcript, she mentioned that the defendant lived with her, and recounted the gist of two telephone conversations, one with the person who purchased the stolen silverware and the other with the brother of an alleged accomplice. Nothing testified to by her on direct examination could be considered as character testimony. Despite the limited scope of her testi*825mony on direct, on cross-examination the prosecutor, almost immediately, delved into the personal relationship between the witness and her son, as is evidenced by the following excerpt from the transcript: "Q Isn’t it a fact that at that time Peter and yourself were having a little problem about his lifestyle? A We have, from time to time. Q Not from time to time. Back then in May of 1976?” After an objection by defense counsel, and an observation by the trial court that "generation gaps are no surprise to any of us”, the prosecutor was permitted to continue. He asked the defendant’s mother the following question and received the following answer: "Q Didn’t Peter have a problem back then? A I don’t understand what you mean by a problem.” Although defense counsel again objected, the prosecutor, without waiting for a ruling asked the following question which precipitated a granting of defense counsel’s motion for a mistrial: "Was he using narcotics?” In my opinion the trial court’s reasons for granting the mistrial were unassailable. It correctly noted that the defense had been extremely careful during the direct examination of Mrs. Conlon to avoid the issue of the defendant’s character and reputation and opened no doors to make questions in that regard permissible on cross-examination. It also pointedly observed that a question as to the defendant’s prior use of narcotics would be impermissible even on cross-examination of him, under the Sandoval ruling, and therefore was impermissible on cross-examination of the defendant’s mother. However, I disagree both with the trial court’s denial of defendant’s subsequent motion to bar a second trial and dismiss the indictment on the ground of double jeopardy, and the reasons given for such denial. According to the trial court, although the prosecutor made "a serious mistake” in asking Mrs. Conlon about the defendant’s use of narcotics, there was no evidence at all of "any intentional or bad faith action on his part”, and in the absence of such a finding, double jeopardy did not attach. In my opinion, the action of the prosecutor in asking the fatal question constituted more than a "serious mistake”. Normally double jeopardy does not attach as a result of a mistrial granted on motion of a defendant. However, the rule is otherwise where a defendant’s motion for a mistrial and the granting thereof are triggered either by intentional provocation on the part of a prosecutor, or the prosecutor’s gross negligence (see United States v Dinitz, 424 US 600; United States v Martin, 561 F2d 135 [8th Cir]; United States v Kessler, 530 F2d 1246 [5th Cir]). A defendant’s initiation of a mistrial motion does not prevent his successful assertion that he was twice placed in jeopardy if there was either gross negligence or intentional misconduct (United States v Kessler, supra). If "prosecutorial overreaching” is found, a second trial is barred by the double jeopardy clause, notwithstanding the fact that the defendant requested the mistrial (United States v Kessler, supra). In the instant situation, it is manifest that the prosecutor, under the inhibiting ruling of the trial court after the Sandoval hearing, was obligated to forbear adducing evidence concerning defendant’s prior involvement with drugs. However despite such obligation, the prosecutor, on cross-examination of Mrs. Conlon, did not ask one question of her pertaining to matters brought out on direct but delved immediately into the defendant’s use of narcotics. Even in the absence of the Sandoval ruling, the prosecutor would not normally be permitted to ask about specific acts of the defendant’s misconduct (Richardson, Evidence [10th ed], § 498). That the prosecutor was desirous of terminating the first trial via the mistrial route is evidenced by the fact that the testimony of the People’s only witness, a female accomplice, who directly implicated defendant in the burglary, was seriously weakened and damaged (1) by her admissions that she had been a user of heroin and *826had been involved in two other thefts, and (2) by multiple and serious contradictions between her testimony on direct and cross-examination, and between her trial and Grand Jury testimony. Based on the above facts set forth in the record, I conclude that the prosecutor either purposely asked Mrs. Conlon about the defendant’s use of narcotics in. order to produce a mistrial, or at the very least, demonstrated a gross disregard of the Sandoval ruling and the duty of every prosecutor, as an officer of the court, to accord an accused a fair trial. Therefore, I vote to reverse and dismiss the indictment.